Exhibit 10.2

 

DEED OF ASSIGNMENT

 

between

 

SCS CORPORATION LTD

 

and

 

TULLOW GUINEA LTD

 

relating to

 

Hydrocarbon Production Sharing Contract dated 22 September 2006

 

in respect of the Republic of Guinea

 

2012

 

1

--------------------------------------------------------------------------------


 

DEED OF ASSIGNMENT

 

THIS DEED OF ASSIGNMENT AGREEMENT is dated the 31st day of December 2012

 

BETWEEN:

 

(1)       SCS CORPORATION LTD., a company organized and incorporated under the
laws of the Cayman Islands (“Assignor”);

 

(2)        TULLOW GUINEA LTD,  a company organized and existing under the laws
of England and Wales (the “Assignee”).

 

NOW IT IS HEREBY AGREED as follows:

 

The Assignor declares that with effect from the date of this Assignment
Agreement and pursuant to the Minister of Mines and Geology of the Republic of
Guinea’s authorization as evidenced by the issue of an Arrêté as referred to in
Clause 6 below, it hereby assigns to the Assignee a forty per cent (40%)
Participating Interest in the Hydrocarbons Production Sharing Contract for the
Contract Area, offshore, Guinea, entered into on 22 September 2006 between the
Republic of Guinea and SCS Corporation, (hereinafter referred to as the “PSC”)
as follows:

 

1.                                   The Assignor declares that, from the date
hereof (the “Effective Date”), it hereby transfers, assigns and conveys a forty
per cent (40%) Participating Interest in the PSC to the Assignee.

 

2.                                   The Assignee hereby accepts the assignment
granted above and agrees to be bound by all obligations and covenants contained
in the PSC and any modifications or additions, in writing, up to the date of
this Assignment Agreement.

 

3.                                   The Assignor and the Assignee confirm that
they have not received or made any payment for the assignment and that the total
consideration for the assignment is in the nature of work, expenditures or fees
performed, paid, incurred or reimbursed, by the Assignee with respect to the
PSC.

 

4.                                   The Assignor and the Assignee confirm that
the Assignee is financially and technically capable of fulfilling its duties and
obligations under the PSC.

 

5.                                   The Assignee shall jointly with the other
parties to the PSC be liable for all duties and obligations of the Contractor
under the PSC.

 

6.                                   This Assignment Agreement is subject to and
conditional upon the Minister of Mines and Geology granting prior approval to
the assignment referred to in paragraph 1 above, by way of an Arrêté published
in the Official Gazette of the Republic of Guinea.

 

2

--------------------------------------------------------------------------------


 

SCS CORPORATION LTD

 

TULLOW GUINEA LTD

 

 

 

By:

/s/ P C Reinbolt

 

By:

/s/ Peter Sloan

 

 

 

 

 

Name:

Paul C Reinbolt

 

Name:

Peter Sloan

 

 

 

 

 

Title:

Director

 

Title:

Director

 

3

--------------------------------------------------------------------------------